


Exhibit 10.2
EXECUTION






AMENDMENT NUMBER SEVEN
to the
AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT
dated as of May 17, 2013
among
BARCLAYS BANK PLC,
SUTTON FUNDING LLC
and
NATIONSTAR MORTGAGE LLC


This AMENDMENT NUMBER SEVEN (this “Amendment”) is made as of this 14th day of
January, 2014, by and among Barclays Bank PLC (a “Purchaser” and “Agent”),
Sutton Funding LLC (a “Purchaser”) and Nationstar Mortgage LLC (“Seller”), to
that certain Amended and Restated Master Repurchase Agreement, dated as of May
17, 2013 (as amended by Amendment Number One to the Master Repurchase Agreement,
dated as of July 18, 2013, Amendment Number Two to the Master Repurchase
Agreement, dated as of July 24, 2013, Amendment Number Three to the Master
Repurchase Agreement, dated as of September 20, 2013, Amendment Number Four to
the Master Repurchase Agreement, dated as of November 4, 2013, Amendment Number
Five to the Master Repurchase Agreement, dated as of November 13, 2013, and
Amendment Number Six to the Master Repurchase Agreement, dated as of November
25, 2013, by and among Purchasers and Seller, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), by and among Seller and Purchasers.
 
WHEREAS, Purchasers, Agent and Seller have agreed to amend the Repurchase
Agreement as more particularly set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1.    Amendments. Effective as of January 14, 2014 (the “Effective
Date”), the Repurchase Agreement is hereby amended as follows:


(a)    Section 2 of the Repurchase Agreement is hereby amended by adding the
following defined term:


“Disbursement Agent” means Deutsche Bank National Trust Company, and its
successors and permitted assigns.
(b)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “DB Custodial Agreement” in its entirety and replacing it with the
following:


“DB Custodial Agreement” means that certain Amended and Restated Custodial and
Disbursement Agreement, dated as of January 9, 2014, among Seller, Barclays and
Deutsche Bank National Trust Company, as custodian and the Disbursement Agent,
entered into in connection with this Agreement and the Mortgage Loan
Participation Purchase and Sale Agreement, as the same may be amended, amended
and restated, modified or supplemented from time to time.
(c)    Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined terms “Wet-Ink Mortgage Loan Funding Report” and “Wet-Ink Mortgage Loan
Funding Confirmation” in their entirety.




--------------------------------------------------------------------------------




    
(d)    Section 3 of the Repurchase Agreement is hereby amended by deleting the
row entitled “Wet-Ink Mortgage Loans” in the chart in clause (c) and replacing
it with the following:
AM Funded Wet-Ink Mortgage Loans
(i) a Transaction Notice and (ii) Seller Mortgage Loan Schedule
No later than 4:00 p.m. (New York City time) on the Business Day prior to the
requested Purchase Date
Purchaser, Custodian and Disbursement Agent
No later than 9:00 a.m. (New York City time) on the requested Purchase Date
PM Funded Wet-Ink Mortgage Loans
(i) a Transaction Notice and (ii) Seller Mortgage Loan Schedule
No later than 1:00 p.m. (New York City time) on the requested Purchase Date
Purchaser, Custodian and Disbursement Agent
No later than 4:00 p.m. (New York City time) on the requested Purchase Date



(e)    Section 10(b)(i) of the Repurchase Agreement is hereby amended by
deleting clause (H) and replacing
it with the following:
(H)    Reserved.
(f)    Section 13 of the Repurchase Agreement is hereby amended by deleting
clause (t) and replacing it
with the following:


(t)    Affiliated Parties. Seller is not an Affiliate of the Custodian,
Disbursement Agent, Settlement Agent or any other party to a Program Document
hereunder.
SECTION 2.    Fees and Expenses. Seller agrees to pay to Purchasers all fees and
out of pocket expenses incurred by Purchasers and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchasers and Agent incurred in connection with this
Amendment, in accordance with Section 23(a) of the Repurchase Agreement.


SECTION 3.    Defined Terms. Any terms capitalized but not otherwise defined
herein should have the respective meanings set forth in the Repurchase
Agreement.


SECTION 4.    Limited Effect. Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms. Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.
    
SECTION 5.    Representations. In order to induce Purchasers and Agent to
execute and deliver this Amendment, Seller hereby represents to Purchasers and
Agent that as of the date hereof, (i) Seller is in full compliance with all of
the terms and conditions of the Program Documents and remains bound by the terms
thereof, and (ii) no Default or Event of Default has occurred and is continuing
under the Program Documents.


SECTION 6.    Governing Law. This Amendment and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
laws of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).


SECTION 7.    Counterparts. For the purpose of facilitating the execution of
this Amendment, and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts. Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Purchasers, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.


BARCLAYS BANK PLC, Purchaser and Agent
By: /s/ Joseph O’Doherty Name: Joseph O’Doherty Title:
SUTTON FUNDING LLC, Purchaser
By: /s/ Ellen V. Kiernan Name: Ellen V. Kiernan Title: EVP
NATIONSTAR MORTGAGE LLC, Seller
By: /s/ Ellen Coleman Name: Ellen Coleman Title: EVP




